Case 1:18-cv-24198-JEM Document 181 Entered on FLSD Docket 05/26/2020 Page 1 of 4



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                   Case Number: 18-24198-CIV-MARTINEZ-OTAZO-REYES

  GOVERNMENT EMPLOYEES INSURANCE
  CO., et al.,

         Plaintiffs,

  vs.

  A & C MEDICAL CENTER SERVICES,
  CORP., et al.,

        Defendants.
  _____________________________________/

                                  DEFAULT FINAL JUDGMENT

         THIS CAUSE came before the Court upon Plaintiffs’ Motion and Supporting

  Memorandum for Default Final Judgment. [ECF No. 179]. The Court has considered the motion,

  the pertinent portions of the record, and is otherwise fully advised in the premises. A Clerk’s

  Default has been entered against Defendants A & C Medical Services Corp.; Foot Treatment

  Center, Inc.; Reinier Rodriguez; Gabriel Wong, LMT; Simply Health Care, Inc.; Elizandro

  Menendez; and Pilar M. Crespo Castro for failure to answer or otherwise plead to the Summons

  and Complaint served by Plaintiffs. [ECF Nos. 60, 61, 83, 97, 171]. Counsel for Plaintiffs filed

  supporting documentation as to the amount due from the defaulting Defendants.

         Plaintiffs assert entitlement to default judgment as to their various claims for violations of

  the Florida Deceptive and Unfair Trade Practices Act (“FDUPTA”), common law fraud, and unjust

  enrichment. Plaintiffs also seek default declaratory judgments against certain clinic Defendants. 1


  1
    Though Plaintiffs also asserted various RICO claims and claims under Florida’s Civil Remedies for
  Criminal Practices Act against the defaulting Defendants, Plaintiffs do not seek final default judgment
  against Defendants on these claims.
Case 1:18-cv-24198-JEM Document 181 Entered on FLSD Docket 05/26/2020 Page 2 of 4



         Briefly, Plaintiffs allege that the above defaulting Defendants submitted a massive amount

  of fraudulent no-fault “personal injury protection” or “PIP” insurance billing to Plaintiffs through

  Foot Treatment, A&C Medical, and Simply Health, respectively. Plaintiffs allege that these

  healthcare services were not lawfully provided, lawfully billed, or eligible for PIP reimbursement

  because most of the purported physical therapy services that were billed were performed—if

  performed at all—by unsupervised massage therapists. Florida law precludes PIP reimbursement

  for massages or for services performed by unsupervised massage therapists. Plaintiffs also allege

  that Defendants attempted to create the false appearance that the putative “physical therapy”

  services were eligible for PIP reimbursement by falsely representing that the services had been

  performed under the direct supervision of a licensed physician. Finally, Plaintiffs allege that

  Defendants’ billing for the services misrepresented the nature, extent, and medical necessity of the

  services, and in many cases, falsely represented that the pertinent healthcare services had ever been

  performed in the first instance.

         The Court may enter a default judgment when the well-pleaded allegations in a complaint

  adequately state a claim for which relief may be granted. See Eagle Hosp. Physicians, LLC v. SRG

  Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009); Tyco Fire & Sec., LLC v. Alcocer, 218 F.

  App’x 760, 863 (11th Cir. 2007). A “defendant, by his default, admits the plaintiff’s well-pleaded

  allegations of fact.” Eagle Hosp. Physicians, 561 F.3d at 1307. Additionally, “[a] default judgment

  awarding damages may be entered without a hearing where the amount claimed is a liquidated

  sum or one capable of mathematical calculation.” TracFone Wireless, Inc. v. Hernandez, 196 F.

  Supp. 3d 1289, 1302 (S.D. Fla. 2016) (quotations omitted). Finally, the Court may enter a default

  declaratory judgment in favor of a plaintiff-insurer, ordering that the plaintiff-insurer is not liable

  to pay outstanding PIP bills as a result of a healthcare provider’s fraud or violations of Florida law.



                                                    2
Case 1:18-cv-24198-JEM Document 181 Entered on FLSD Docket 05/26/2020 Page 3 of 4



  See Allstate Ins. Co. v. Vizcay, 826 F.3d 1326, 1330 (11th Cir. 2016); State Farm Mutual Auto.

  Ins. Co. v. Miami Med. Care Cntr., Inc., No. 15-CV-22660-DPG, 2016 WL 6962872 (S.D. Fla.

  Nov. 29, 2016).

          After reviewing the Complaint and Plaintiffs’ proof of damages, including the Oliva

  Declaration, the Court finds that the facts pleaded and alleged against the defaulting Defendants

  are legally sufficient to state claims for declaratory judgments, violations of FDUPTA, common

  law fraud, and unjust enrichment.

          Accordingly, it is ORDERED and ADJUDGED that:

          1.     Plaintiffs’ Motion and Supporting Memorandum for Default Final Judgment, [ECF

  No. 179], is GRANTED. Judgment is ENTERED in favor of Plaintiffs GOVERNMENT

  EMPLOYEES           INSURANCE       CO.,   GEICO     INDEMNITY        CO.,    GEICO       GENERAL

  INSURANCE COMPANY, and GEICO CASUALTY CO. Judgment is entered against

  Defendants A & C MEDICAL SERVICES, CORP.; FOOT TREATMENT CENTER, INC.;

  REINIER RODRIGUEZ; GABRIEL WONG, LMT; SIMPLY HEALTH CARE, INC.;

  ELIZANDRO MENENDEZ; and PILAR M. CRESPO CASTRO.

          2.     Plaintiffs are entitled to the following, for which sums let execution issue:

                 a)      A declaratory judgment against Defendant A & C Medical Services Corp.,

  declaring that A & C Medical has no right to receive payment for any pending bills submitted to

  Plaintiffs;

                 b)      Judgment against Defendants A & C Medical Services Corp. and Reinier

  Rodriguez, jointly and severally, in the total amount of $944,829.01, of which $805,069.03 in

  damages shall accrue post-judgment interest pursuant to Fla. Stat. 55.03(1) until paid;




                                                   3
Case 1:18-cv-24198-JEM Document 181 Entered on FLSD Docket 05/26/2020 Page 4 of 4



                    c)     A declaratory judgment against Foot Treatment Center, Inc., declaring that

  Foot Treatment Center, Inc. has no right to receive payment for any pending bills submitted to

  Plaintiffs;

                    d)     Judgment against Defendants Foot Treatment Center, Inc., Reinier

  Rodriguez, and Gabriel Wong, LMT, jointly and severally, in the total amount of $317,363.46,

  of which $282,366.49 in damages shall accrue post-judgment interest pursuant to Fla. Stat.

  55.03(1) until paid;

                    e)     A declaratory judgment against Simply Health Care, Inc., declaring that

  Simply Health Care, Inc., has no right to receive payments for any pending bills submitted to

  Plaintiffs; and

                    f)     Judgment against Defendants Simply Health Care, Inc., Elizandro

  Menendez, and Pilar M. Crespo Castro, jointly and severally, in the total amount of $505,392.28,

  of which $459,792.37 in damages shall accrue post-judgment interest pursuant to Fla. Stat.

  55.03(1) until paid.

          3.        Plaintiffs shall immediately send a copy of this Order to Defendants and file a

  certificate of service on the record.

          DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of May, 2020.


                                                          ____________________________________
                                                          JOSE E. MARTINEZ
                                                          UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                                     4
